Citation Nr: 1313539	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia.

2.  Entitlement to service connection for an anxiety disorder, to include as secondary to service-connected polycystic ovaries with hirsutism.

3.  Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include depression, posttraumatic stress disorder (PTSD), and bipolar disorder (previously claimed as depression), to include as secondary to service-connected polycystic ovaries with hirsutism.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected polycystic ovaries with hirsutism.

5.  Entitlement to service connection for asthma, to include as secondary to service-connected left sinusitis.

6.  Entitlement to an increased rating for residuals of a broken left wrist, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for left sinusitis.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to service connection for an overactive bladder, to include as secondary to service-connected diabetes mellitus.

10.  Entitlement to an increased rating for polycystic ovaries with hirsutism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from November 1993 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that decision, the RO, in pertinent part, disallowed previously denied claims for service connection for hypertension, anemia, and depression; denied service connection for asthma; and denied ratings in excess of 0 and 10 percent, respectively, for service-connected left sinusitis and residuals of a broken left wrist.

In August 2008, the Veteran filed a notice of disagreement with respect to a September 2008 rating decision by the RO that had denied service connection for an overactive bladder and a rating in excess of 10 percent for polycystic ovaries with hirsutism.  No statement of the case (SOC) was furnished as to those issues.  See, e.g., 38 C.F.R. § 19.29.

In March 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

At the March 2011 hearing, the Veteran did not offer any testimony with respect to the issue of whether new and material evidence had been received to reopen her claim for service connection for anemia.  Accordingly, the Board contacted the Veteran in November 2011, to ask her if she desired to have a hearing on that issue.  She responded in the affirmative.

In a January 2012 decision, the Board expanded the scope of the Veteran's appeal to include service connection for acquired psychiatric disorders other than depression-to include depression, PTSD, and bipolar disorder-and a claim for TDIU, pursuant to governing case law.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board determined that new and material evidence had been received to reopen the Veteran's previously denied claims for service connection for depression and hypertension.  To that limited extent, the appeal was allowed.  The remaining issues on appeal-including the underlying matter of the Veteran's actual entitlement to service connection for depression and hypertension-were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development, to include scheduling the Veteran for a BVA videoconference hearing on the issue of whether new and material evidence had been received to reopen the claim for service connection for anemia, and furnishing her a SOC addressing the issues of entitlement to service connection for an overactive bladder and a rating in excess of 10 percent for polycystic ovaries with hirsutism.  See, e.g., Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2012, the Veteran's claims file was transferred to the Board for the purpose of scheduling the videoconference hearing requested in the remand.  The hearing was held in December 2012, and the Veteran testified, to include as to the issue of whether new and material evidence had been received to reopen her claim for service connection for anemia.  A transcript of the hearing has been associated with the claims file.

During the December 2012 hearing, the undersigned held the record open for a period of 30 days to allow for the submission of additional evidence.  Subsequently, the Veteran submitted additional evidence in support of her appeal, along with a written waiver of her right to have the agency of original jurisdiction (AOJ) review the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  She also waived her right to AOJ review of any of the evidence received since the time of the RO's last adjudication of the issues.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's present decision is limited to an adjudication of issue #2, as enumerated above.  For the reasons set forth below, the remaining issues on appeal are being returned to the RO, via the AMC.


FINDINGS OF FACT

1.  The Veteran has reported that she was sexually assaulted prior to service, at age 13, and attempted suicide.
 
2.  No psychiatric abnormalities were identified at the time of the Veteran's examination for service enlistment in August 1993.

3.  During service, the Veteran sought treatment for symptoms related to stress and depression.

4.  After service, the Veteran reported that she had been sexually assaulted during service, but had not reported the assault to authorities.

5.  In August 2012, after examining the Veteran and reviewing the available evidence, including the Veteran's service treatment records, a VA psychologist concluded that the Veteran had an anxiety disorder, that it was clear and unmistakable she had had symptoms of the disorder prior to service, and that it was more likely than not that the disorder had been aggravated beyond its natural progression by in-service sexual trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for an anxiety disorder have been satisfied.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2012), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2012).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2012).

In the present case, the Veteran's service treatment records reflect that no psychiatric abnormalities were identified at the time of her examination for enlistment in August 1993.

Neither were any psychiatric abnormalities noted on in-service examination in November 1996.  However, in a contemporaneous Report of Medical History, the Veteran checked a box indicating that she had a history of depression or excessive worry.  The examiner noted that the Veteran had stress with her job, and mild depression, with no treatment, and that the condition was not considered disabling (NCD).

During service in July 1999, the Veteran presented for treatment with complaints that included a 4- to 5-day history of having nightmares involving falling and dying.  It was noted that she was having increased stress secondary to her spouse, that she was unable to cope working 14- to 16-hour days, and that she had frequent headaches.  The clinical assessment was stress reaction with headache.

In October 1999, the Veteran underwent in-service mental health evaluation by a psychologist for depressive symptoms of three weeks duration.  She reported loss of appetite with weight loss; restless sleep with frequent nightmares, at times awakening in a cold sweat; and vague suicidal ideation without a specific plan or intent.  She reported that she did not get along with her coworkers, that she was upset about certain events at work, and that she missed her husband, whom she had married the previous February.  She attributed her physical symptoms to being "stressed out."

By way of history, the Veteran reported that she had been hospitalized for three months after a suicide attempt at age 14, following an incident one year earlier in which she had been raped by four classmates.  She indicated that she had never reported the incident, so they all continued to attend school together.  According to the Veteran, the four assailants told everyone that the sex had been consensual, which she found humiliating.  She reported that, over time, she increasingly blamed herself for the incident, which ultimately resulted in a suicide attempt.

The Veteran indicated that she had been discharged from the hospital with a recommendation for outpatient treatment, but never followed up.  She admitted to periods of depression since, but reported that she had never felt suicidal, and had always been able to "snap out of it" on her own.  It was noted that she had performed poorly during her first two years of high school, largely due to the rape incident; that her grades began to improve by the end of the tenth grade; and that she denied academic or disciplinary problems after the tenth grade.  It was also noted that she had had good peer relationships; that she had dated one boy steadily for close to a year; and that she had worked part-time at a card shop.  She denied significant problems on the job, but admitted that she had not gotten along with her boss.

The Veteran reported that she had joined the Navy soon after graduation.  She described herself as "promiscuous" during her first few years in the Navy, which she attributed to the fact that the rape incident had caused her to feel insecure without a relationship, and that she missed her boyfriend.  She indicated that the behavior ended when she met her husband; whom she dated for close to a year before they got married.  The Veteran described their relationship as strong, but admitted to treating her husband badly in terms of taking her work frustrations out on him without provocation.

The Veteran denied significant disciplinary problems during initial training in service, and as well as during her assignments over the following three years.  However, after that, she experienced significant difficulty.  She felt that she was being discriminated against, that she was being verbally abused by her chain of command, and that she was left out of social activities.

On examination, the Veteran's mood was described as dysphoric, but with an entirely euthymic affect.  Her insight and judgment were noted to appear poor.  The examiner stated that there "was no indication of psychosis or neuropsychological impairment."  He recorded an Axis I diagnosis of "occupational problem," with an Axis II diagnosis of borderline and histrionic traits.

In formulating his diagnoses, the examiner noted that the Veteran reported symptoms of a mild depressive episode, although her affect and presentation were not consistent with someone who was depressed.  The examiner felt that the Veteran's problems appeared more characterological in nature.  It was noted that she had a history of impulsivity, particularly regarding spending habits and sexual relationships; that she had a history of affective instability, having on at least one occasion responded to it with suicidal behavior; and that her rapidly shifting emotions and dramatization in the work place suggested the presence of histrionic traits.  The examiner felt that the Veteran did not have a disqualifying mental disorder, and was psychologically suitable for duty, but that she might benefit from some insight-oriented therapy.

Thereafter, the Veteran reported for medical and mental health visits in late October and early November 1999 with complaints that included shakiness, chest tightness, numbness and tingling in the arms, and restless sleep.  The clinical assessments included borderline and histrionic traits; questionable anxiety; panic attacks; and questionable lack of motivation to work.  She was scheduled for further psychology appointments, but failed to report.

When the Veteran was examined for service separation in May 2001, no psychiatric abnormalities were identified.  However, in a contemporaneous Report of Medical History, the Veteran checked boxes indicating that she had a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The examiner noted that the Veteran had many minimal complaints, all subjective.

Post-service VA outpatient treatment records reflect the Veteran's report of anxious and depressive symptoms, together with a history of sexual trauma both before and during service.  As to the trauma during service, she reported that she had been a victim of a date rape by a male friend in the barracks in February 1995, which she did not report to authorities.  She reportedly felt as though her initial rape was most traumatic for her, describing symptoms of anxiety for many years with nightmares, distressing thoughts, and associated flashbacks until she began discussing her experiences in counseling.  The reports contain varying diagnostic assessments of depression, bipolar disorder, borderline personality disorder, and PTSD.

The Veteran was examined for VA compensation purposes in August 2012.  She reported that she had been forcibly raped at age 13 by four boys from her high school who had been known to her, and who threatened to kill her if she told anyone.  She indicated that her assailants reported the incident as consensual, and that she was tormented by other kids about the rape, as well as her appearance and weight.  She reported that she attempted to kill herself at age 14, by taking 16 aspirins; that her school grades fell after the assault; and that she finished high school with assistance from her mother, who helped her with school work.

The Veteran also reported that she had been sexually assaulted during service in the 1990s, when a lead petty officer or supervisor she met at a club accompanied her to barracks and had sex with her against her will.  She indicated that, after that, the assailant stalked her and broke the window of her car to steal her cell phone, but that she did not want to report the assault for fear of being harassed like she had been in high school, and because she anticipated receiving little support from authorities or her command.

The Veteran's mother, who accompanied her to the examination, confirmed that the Veteran had had inpatient psychiatric treatment following the rape that occurred prior to service.  The Veteran's mother indicated that, following the assault, the Veteran did not want to get out of bed, complained of stomach and back pain, was isolative, and appeared depressed.

At the time of the examination, the Veteran reported nightmares related to both sexual assaults, as well as symptoms of physiological reactivity triggered by assault reminders; avoidance of dark places and men in secluded situations; hypervigilance; safety behaviors (repeatedly checking locks on doors); affective instability; frantic efforts to prevent abandonment; recurrent suicidal behaviors or gestures; recurrent outbursts of anger and violence; and impulsivity in spending, sex, and eating.

The examiner (a clinical psychologist) opined that the Veteran's potential manic symptoms were better explained by characterological traits of mood activity and impulsivity (i.e., rather than bipolar disorder).  The final diagnostic assessment was that she had an anxiety disorder, not otherwise specified (NOS) (best conceptualized as "subthreshold" PTSD), and borderline personality disorder.

After examining the Veteran, and reviewing the claims folder, including the Veteran's service treatment records, and taking into account the history obtained from the Veteran and her mother, the examiner concluded that it was clear and unmistakable that symptoms of the Veteran's acquired psychiatric disorder (anxiety NOS) had been present since the time of her rape at age 13 (i.e., prior to service), and that it was more likely than not that the disorder had been aggravated beyond its natural progression by military sexual trauma in the 1990s.

Based on review of the foregoing evidence, and the applicable law and regulations, it is the Board's conclusion that the evidence supports an award of service connection for an anxiety disorder.

As noted above, no psychiatric abnormalities were identified when the Veteran was examined, accepted, and enrolled for service.  Thus, she is entitled to the presumption of soundness.

As to whether the presumption has been rebutted, the Board finds that there is clear and unmistakable evidence that the Veteran had an anxiety disorder prior to service.  Both the Veteran and her mother have asserted the presence of pre-service psychiatric symptoms and, after reviewing that and other available history, the January 2012 VA examiner explicitly concluded that symptoms of anxiety disorder clearly and unmistakably pre-existed the Veteran's entry onto active duty.

As noted above, however, the Board can conclude that the presumption of soundness has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  See discussion, supra.  Here, the Board finds no such evidence.  To the contrary, the January 2012 VA examiner appears to have endorsed the likelihood that the Veteran suffered sexual trauma in service.  Cf. 38 C.F.R. § 3.304(f)(5) (indicating that a mental health professional is competent to opine as to whether the evidence indicates that an in-service personal assault occurred).  Moreover, the examiner expressly opined that it was more likely than not that the disorder had been aggravated beyond its natural progression by such trauma.

In light of the evidence of complaints of psychiatric symptoms during service and the opinion from the VA examiner, the Board cannot conclude that the evidence "clearly and unmistakably" (i.e., undebatably) refutes a finding of aggravation.  Thus, the presumption of soundness is not rebutted.  Accordingly, and because the January 2012 examiner also indicated that there is a medical link, or nexus, between the currently diagnosed anxiety disorder and service, the Board will grant service connection for an anxiety disorder.  The evidence, at minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102 (2012).  To this extent, the appeal is allowed.

Because the Board is granting this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), have been satisfied with respect to the question of service connection.  That matter is moot.



ORDER

Service for an anxiety disorder (anxiety NOS) is granted.


REMAND

With respect to the remaining issues on appeal, the Board finds that the appeal of those issues was docketed at the Board prematurely, before the RO had an opportunity to complete action on the directives contained in the Board's January 2012 remand.

It does not appear from the evidence currently before the Board, for example, that the RO has as of yet had an opportunity to issue the Veteran a SOC addressing the issues of entitlement to service connection for an overactive bladder and a rating in excess of 10 percent for polycystic ovaries with hirsutism (as outlined in item #1 of the ordering paragraphs in the January 2012 remand).  Nor does the evidence before the Board reflect that the RO has had an opportunity to obtain additional, pertinent records of treatment from the VA Medical Centers (VAMCs) in Baltimore, Maryland and Atlanta, Georgia (as outlined in item #5 of the prior remand); that the RO has had an opportunity to make a determination as to whether the Veteran's TDIU claim should be referred to the Director of the Compensation and Pension Service for extraschedular consideration (as outlined in item #13 of the prior remand); or that the RO has otherwise had an opportunity to take adjudicatory action on the matters remaining on appeal, following the receipt of additional evidence.  No supplemental SOC (SSOC) has been furnished to the Veteran and her representative pertaining to issues that remain denied, and the appeal of those issues has not been recertified for the Board's consideration.

In light of the premature docketing, the Board intimates no opinion, either legal or factual, as to whether the development thus far undertaken in connection with the January 2012 remand is satisfactory.  Under the circumstances, such a determination would, itself, be premature.  The Board notes, however, that the expanded record now suggests the necessity for additional development, beyond that directed in the January 2012 remand.

In connection with her most recent Board hearing in December 2012, the Veteran submitted evidence showing that she had been awarded disability benefits by the Social Security Administration (SSA) in July 2012; apparently due, at least in part, to impairments occasioned by disabilities currently on appeal.  She also submitted evidence which appears to reflect that she has applied for disability insurance benefits from a private carrier.  Thus far, neither the medical records considered by SSA, nor the private carrier, have been procured for association with the claims file.  Inasmuch as those records, if obtained, could contain information bearing on the outcome of the remaining issues on appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The expanded record also contains information to the effect there are additional, relevant VA treatment records outstanding, in addition to those identified in the prior remand.  Specifically, the evidence reflects that the Veteran has reported receiving additional, relevant treatment through the VAMC in Atlanta, Georgia (from June 2001 to August 2003); the VAMC in Gainesville, Florida (from March 2008 to August 2008); the VA Outpatient Clinic in Jacksonville, Florida (from March 2008 to July 2008); the VAMC in Miami, Florida (from August 2008 to October 2008); and the VA Outpatient Clinic in Key West, Florida (from August 2008 to October 2008).  During the hearing in December 2012, the Veteran also indicated that she had participated in a VA program of vocational rehabilitation.  These records should also be obtained.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  38 C.F.R. § 19.9 (2012).

For the reasons stated, this case is returned to the RO for the following actions:

1.  Complete action on the directives contained in the Board's January 2012 remand, with particular attention to items #1, 5, and 13, as enumerated in the prior remand.

2.  Ask the Veteran to provide a release for relevant records in the possession of the private carrier from whom she has apparently applied for disability insurance benefits, and any other sources who may possess new or additional evidence pertinent to the issues remaining on appeal.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Atlanta, Georgia (from June 2001 to August 2003); the VAMC in Gainesville, Florida (from March 2008 to August 2008); the VA Outpatient Clinic in Jacksonville, Florida (from March 2008 to July 2008); the VAMC in Miami, Florida (from August 2008 to October 2008); and the VA Outpatient Clinic in Key West, Florida (from August 2008 to October 2008).  The evidence obtained, if any, should be associated with the claims file.  If any of the records identified are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

5.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the claims file.  If such a folder is not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

6.  After conducting any additional development deemed necessary, the claims remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a SSOC to the Veteran and her representative, and afford them an opportunity to respond.

After the Veteran and her representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with the governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


